                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA

KAREN CAHOON, AS EXECUTRIX OF THE        )
ESTATE OF GRACE WEBSTER, DECEASED,       )
                                         )
          Plaintiff,                     )
                                         ) Civil Action No.: 2:17-CV-63-D
          vs.                            )
                                         )
EDWARD ORTON, JR. CERAMIC FOUNDATION,    )
METROPOLITAN LIFE INSURANCE COMPANY, and )
UNION CARBIDE CORPORATION,               )
                                         )
          Defendants.                    )



          PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT
                EDWARD ORTON, JR. CERAMIC FOUNDATION’S
                     MOTION FOR SUMMARY JUDGMENT

       Plaintiff, KAREN CAHOON, AS EXECUTRIX OF THE ESTATE OF GRACE

WEBSTER, DECEASED (hereinafter referred to as “the Plaintiff”), submits this brief in

opposition to Defendant EDWARD ORTON, JR. CERAMIC FOUNDATION’S (hereinafter

“Defendant”) Motion for Summary Judgment.


                                         Introduction

       This case arises out of Decedent Grace Webster’s development of, and death from,

malignant pleural mesothelioma—a rare form of cancer which attacks the lining of the lungs and

which is caused by exposure to asbestos.    Defendant sold a product, pyrometric cones, that it

packed in vermiculite. At relevant times this vermiculite was contaminated with tremolite, an

asbestos material, which Plaintiff alleges caused Decedent’s mesothelioma. Defendant has filed a

Motion for Summary Judgment on four issues: (1) Breach of Duty and Causation; (2) Breach of

Implied Warranty; (3) Failure to Warn; and (4) Willful and Wanton Behavior Warranting Punitive

                                               1

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 1 of 22
Damages. Defendant’s position that no question of fact exists as to these issues is clearly misplaced

in light of the overwhelming evidence of Defendant’s culpability.

                                        Statement of Facts

Ms. Grace “Holly” Webster’s Background and Exposure:

       Grace Webster was a resident of North Carolina at all times relevant hereto up until the

time of her passing from malignant mesothelioma. Decedent’s daughter, Karen Cahoon, was

deposed November 27, 2018. See Deposition Transcript of Karen Cahoon, Nov. 27, 2018, attached

hereto as Exhibit 1. She testified that her mother started working with ceramics in the 1960’s. In

approximately 1968 she began doing this work professionally and continuously through 2000. Id.

at 11, 38. Decedent regularly taught four to six classes a week at the College of the Albemarle and

also held drop-in classes at her studio. Id. at 18, 19. Decedent had a ceramics studio on her

property where she taught all her classes. There was a small enclosed area where she fired her

kilns and stored the pyrometric cones along with student’s work to be fired. She frequently walked

back and forth between the bench and kilns. Id. at 11-14; 18, 26-28, 31-32.

       Decedent exclusively used Orton brand pyrometric cones for firing her kilns, which she

purchased at a ceramics store called Ceramics by Stu-Doodle (hereafter “Stu-Doodle”), located in

Elizabeth City, North Carolina. Id. at 19-24, 32-24. Mrs. Cahoon recalled accompanying her

mother to Stu-Doodle most of the time, and Decedent purchased the cones regularly, generally on

a weekly basis. Id. at 32-34. The Orton cones were small reddish-brown triangle shaped objects

that came in a box full of vermiculite. Id. at 23. Decedent would regularly and frequently remove

pyrometric cones from the box. This process entailed opening the box, reaching in with her fingers

to dig around the vermiculite until she located and retrieved a cone. Id. 23-24. Decedent often

dumped the vermiculite and cones out of the boxes onto a tray to make locating the cones easier.



                                                 2

           Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 2 of 22
Id. 24. To clean up the vermiculite material, she swept the vermiculite packing material off the

tray and scraped it off with her fingers and would dump it in the trash. Plaintiff testified that a lot

of the pieces would end up on the floor, explaining that her mother would wipe the material off of

the countertop as well. Decedent also used a broom and dust pan to sweep the material off the

floor. All these activities created visible dust that she breathed on a frequent and regular basis. Id.

at 23-31.

       Plaintiff’s testimony is corroborated by the deposition testimony of fact witness Elaine

Garrett. Ms. Garrett worked at Stu-Doodle in Elizabeth City, North Carolina from 1974 to

1984. She recalled Stu-Doodle was selling the Orton pyrometric cones when she started working

there in 1974, and that she saw Defendant’s name “Orton” on the shipping boxes shipped to Stu-

Doodle, which she regularly unpacked during her employment at Stu-Doodle. See Exhibit 2,

Deposition of Elaine Garrett, April 3rd, 2019, p. 33-34, 42-3, 57-59. Further, Ms. Garrett recalls

that throughout her ten years of employment, Stu-Doodle purchased pyrometric cones directly

from Defendant Orton Cones on a regular and continuous basis and that Decedent purchased these

cones from Stu-Doodle on a regular and continuous basis, nearly weekly. Id.

Defendant’s Sale of Asbestos Contaminated Vermiculite:

       In addition to the above testimony, Defendant located and subsequently produced in

October of 2018 a large quantity of receipt ledgers that reflect sales by Defendant to distributors

around the country. See Exhibit 3, Deposition of Defendant’s Corporate Representative Mark

Lawson, February 22, 2019 at p.38. The sales ledgers, which Defendant identifies as “cash receipt

journals” confirm at least eighteen separate sales transactions with Stu-Doodle between November

of 1977 and February of 1980. See Exhibit 4, Select Orton Receipts Journal pages. Starting in

June of 1980, the entries change, no longer reflecting customers and appear to be mostly internal



                                                  3

            Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 3 of 22
accounting, so it is likely that these sales to Stu-Doodle continued in light of Plaintiff and Elaine

Garrett’s testimony of such sales. Id. at ORTON 0765.

       During investigation of this matter, Plaintiff discovered fourteen boxes of Orton pyrometric

cones packed in vermiculite in her mother’s ceramics shop, ten of which tested positive for Libby

amphibole asbestos, a signature of W.R. Grace tremolite contaminated vermiculite. Exhibit 5,

Report Dr. Compton of MVA, Scientific Consultants dated July 17, 2018. One of the boxes was

stamped with the writing “Ceramics by Stu-Doodle” and the Elizabeth City, North Carolina

address. Id. at p. 20. This box tested positive for asbestos. Id. at 3.


Defendant’s Use and Knowledge Regarding Asbestos Contaminated Vermiculite

       The Edward Orton Jr. Ceramic Foundation was established in 1932 in Ohio to continue the

operation of the Standard Pyrometric Cone Company for the benefit of the ceramic arts and industry.

Orton is the longest continuous manufacturer of pyrometric cones in the world, and ships to over 70

countries worldwide. Exhibit 6, History of Orton. Orton began manufacturing pyrometric cones in

1896. As of 2007, Orton was selling over 12 million cones per year; this number had decreased from

its peak sales in the 1970’s and 1980’s. Exhibit 7, Deposition of Orton’s Corporate Designee, Gary

Childress, 11/28/07 at 20, 115. Orton cones are used to measure kiln temperatures in the firing of

ceramics. These cones are placed inside a kiln and deform at specific temperatures; once the kiln has

reached its desired temperature, the cone will melt and either 1) trigger the kiln’s automatic shutoff

device, or 2) provide a visual indication to the ceramicist as to when the kiln has reached its desired

temperature.


       Prior to 1963, Orton packaged its pyrometric cones in sawdust. Exhibit 8, Deposition of

Orton’s Corporate Designee, Dale Fronk, 5/8/08 at 11-12. In 1963, Orton made the decision to cease

packing these cones in sawdust due to difficulties in obtaining it in the quantities Orton required. Id.

                                                   4

           Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 4 of 22
At that time, Orton looked at six to eight alternatives to sawdust, and subsequently decided to begin

using vermiculite from Libby, Montana (“LAA”) for its packaging material. Id. Other than Libby

vermiculite, other alternatives they considered were ground up corncobs, peanut shells, popcorn, and

things of that nature. Id. In considering these various alternatives, Orton did not perform any research

or conduct any inquiry as to the possible health hazards that may have been associated with these

materials. Id. Further, at no time in its history did Orton perform any testing on the vermiculite

packaging material it used. Exhibit 7, Childress 11/28/07 deposition at 95. At no time did Orton

provide any warnings to its customers regarding the hazards of the LAA vermiculite packaging it

sold, nor did it ever provide its customers any warning or suggestion to wear protective equipment

when handling or otherwise manipulating this vermiculite material. Id. at 116.


            Orton’s Corporate Designee, Gary Childress, testified regarding Orton’s purchase, use, and

sale of packing materials contained in the boxes of Orton pyrometric cones over the course of the

company’s history. With regard to Orton’s purchases of vermiculite, Orton produced as authentic

business records a collection of cancelled checks, which provide a perspective as to the dates that

Orton obtained vermiculite from each supplier. See Exhibit 7, Childress 11/28/07 deposition at 46-

67; Exhibit 9, Orton’s cancelled checks (originally attached to Childress 11/28/07 as deposition

exhibit 3); and Exhibit 10, Declaration of Gary Childress, 11/1/07 (originally attached to Childress

11/28/07 as deposition exhibit 2).


     W.R Grace / Zonolite                                  March 1963 – June 1975

     J.P. Austin1                                          September 1975 – June 1979



1
    At this time, Plaintiff is unaware of any evidence suggesting that the vermiculite from J.P. Austin contained asbestos.




                                                               5

               Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 5 of 22
  W.R. Grace / Zonolite                        September 1979 – early 1982

  J.P. Austin                                  July 1982 – March 1983




       After purchasing, using, and selling vermiculite for eighteen years, on September 2, 1981,

Dale Fronk, Ceramic Engineer for Orton, sent the following letter to W.R. Grace & Co., which reads:


       Dear Sirs:

       We are required by Federal law to obtain Material Safety Data Sheets for all material we use
       in the manufacturing of our product, pyrometric cones.

       We are currently using and purchasing from your organization Industrial #2 expanded
       vermiculite. Although this material does not go directly into our product, it is used as a
       packaging material.

       We would appreciate obtaining the above mentioned Material Safety Data Sheets from you
       along with any other data on Industrial #2 expanded vermiculite which may be valuable to us.

       Exhibit 11, Orton Letter to W.R. Grace & Co., 9.2.81 (originally attached to Childress
       11/28/07 as deposition exhibit 5).

W.R. Grace & Co. responded to Mr. Fronk’s request on September 25, 1981, which reads:

       Dear Mr. Fronk:

       This is in response to your recent request for a Material Safety Data Sheet for Industrial
       Vermiculite #2 which you have been using as packing material.

       I am attaching a copy of our M.S.D.S. #Z-140, Industrial Vermiculite, Libby Source- Size #1,
       #2 & #3.

       #3 Expanded Vermiculite is also marketed to consumers as Attic Insulation. When processed
       for this end-use, it is more intensively screened to remove fines (vermiculite dust and
       tremolite) and in some cases, it is treated with a binder of the user to airborne tremolite fiber.
       You may wish to purchase this to limit dust exposure. It is readily available at most building
       supply houses.

       We have prepared the attached Material Safety Data Sheet in a form that is most meaningful
       to technically aware industrial end-users who will be aware of the responsibilities placed on
       them by OSHA Regulations.

                                                   6

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 6 of 22
       It has been our experience, handling significant tonnages of expanded productfs in our own
       manufacturing plants, that good industrial hygiene practices will limit the airborne exposures
       of employees to extremely low levels.

       Exhibit 12, W.R. Grace & Co. letter to Orton, 9/25/81 and accompanying MSDS #Z-140,
       6/10/77 (originally attached to Childress 11/28/07 as deposition exhibit 6).

As referenced in this September 25, 1981 letter, W.R. Grace attached its MSDS for Industrial

Vermiculite #2, dated June 10, 1977. This MSDS states:


       •     Synonyms for this materials include Expanded Libby, Montana Vermiculite;
       •     Industrial Vermiculite #2 (which Orton used as a packing material) contains naturally
             occurring contaminant tremolite;
       •     OSHA defines tremolite as asbestos;
       •     The physical handling given to expanded Vermiculite can release both airborne fibers and
             nuisance dust;
       •     When using Industrial Vermiculite #2, the product should be dampened slightly or one
             should employ other techniques which control airborne fibers and dust;
       •     Personal protective equipment should be used to meet exposure limits.
       Id.

       It should be noted that, on December 1, 1978, Orton received an analysis dated October 8,

1976 of the J.P. Austin vermiculite it was using at the time. The objective of this study was to

determine the mineralogy of the sample and specifically isolate and identify any fibrous materials that

may be present. Its conclusion reads: “No asbestos was found during this intensive analysis program.”

(emphasis in original). Exhibit 13, Analysis of Crude Vermiculite, 10/8/76 (originally attached to

Childress 11/28/07 as deposition exhibit 6). Despite this, less than a year later, in September 1979,

Orton returned to purchasing LAA containing vermiculite from W.R. Grace, as referenced above.

Furthermore, the supplier of the contaminated vermiculite, Zonolite/W.R. Grace, sent its vermiculite

MSDS sheet to its customers in 1974. Exhibit 14, W.R. Grace Interrogatory Response 16, pg. 22. As

shown above, in 1974 Orton was a customer of W.R. Grace for vermiculite.


       Undeterred by its knowledge regarding the hazards of the LAA vermiculite it was selling,

Orton never warned its customers regarding the hazards of the product it sold, did not pass on
                                                  7

             Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 7 of 22
information from the MSDS sheet regarding these hazards, and did not recommend the wet down

procedures or personal protective equipment as referenced in this MSDS sheet. Exhibit 8, Fronk

5/8/08 deposition at 74-78. The importance of warning labels has been recognized by the industry

for many decades, and was certainly required by OSHA in 1972. Exhibit 15 1972 Federal Register,

pg. 6.


         In 1983, Orton ceased using vermiculite as its packaging material, not for safety reasons, but

because the vermiculite “created a lot of dust and [this dust] made the plant dirty.” Exhibit 7,

Childress 11/28/07 deposition at 96; also see Exhibit 16, 9/1/83 internal Orton memo, at “IV Goal.”

At that time, Orton began packaging its cones in styrofoam, a practice that continues to this day. Id.;

Exhibit 10, Childress declaration, 11/1/07.


         Additional evidence illustrates how long and deep the state of the art on LAA and

Defendant’s knowledge of the hazards of LAA and asbestos run. The asbestos contamination of

Libby vermiculite has been written about and studied for nearly a century. In 1928, Contributions

to Economic Geology published a paper by J.T. Pardee and E.S. Larsen discuss the contamination

of the Libby Montana vermiculite deposits with amphibole asbestos. Exhibit 17, Pardee/Larsen

article, pg. 1. Defendant, founder and continuous member of the Ceramics Society since its

inception, received numerous publications for the Ceramics Society discussing the hazards of

asbestos over the years, including in 1931 where the Ceramics Society reviewed the book Effects

of Asbestos Dust on the Lungs and Dust Suppression in the Asbestos Industry by Merewether and

Price, published in 1930 and addressing asbestosis as an occupational disease. Exhibit 18,

Ceramics Abstracts complied by The American Ceramic Society, Volume 10, 1931. In 1933, the

Ceramics Journal, received by Defendant, discusses seventeen separate publications on asbestos

disease, indicating that breathing asbestos causes disabling and fatal lung disease and the

                                                   8

            Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 8 of 22
importance of education on the dangers. Exhibit 19, 1933 Ceramics Journal. In 1937, Defendant

received the Ceramics Journal containing four articles discussing asbestos disease. Exhibit 20,

Ceramic Abstracts complied by The American Ceramic Society, Volume 16, 1937, pg. 3, 9, 18, 21,

29, 33, 37, 38, 40, 42, 43, 44, 79, 80, 116, 136, 151.   In March of 1940, the American Ceramic

Society Bulletin publishes an article, Summary of Occurrences, Properties, and Uses of

Vermiculite, which discusses the Vermiculite and Asbestos Company of Libby, Montana and that

the material is “high in amphibole asbestos.” Exhibit 21, Ceramics Society Bulletin March 1940,

pg. 63.   This same publication contains Defendant’s 1939 balance sheet and Defendant’s

advertising and other references and pictures of the Defendant’s founder. Id at 11, 33 37.

Additional articles regarding asbestos in the Libby vermiculite were published over the years

including articles in 1948, 1959, 1959, and 1970. Exhibits 22 Perry, 23 Bassett, 24 Johns, 25

Johns. In Defendant’s home state of Ohio in 1946, Ohio had instituted requirements for the

prevention and control of industrial and public health hazards including asbestos. Exhibit 26, State

of Ohio Legal Requirements for the Prevention and Control of Industrial Public Health Hazards,

1946, at 9, 16. The State of Montana Board of Health, Division of Disease Control, published a

report in 1956 discussing the toxicity of the asbestos contamination regarding W.R. Grace’s

operations in Libby, Montana. Exhibit 27, Montana Board of Health Report, 1956.


Plaintiff’s Experts


       On May 7, 2019 Plaintiff produced to Defendant the reports of Dr. Terry Spear, Dr. Brent

Staggs and Dr. Richard Cohen. Dr. Spear has extensive experience in the field of industrial

hygiene generally and related to the W.R. Grace mine near Libby, Montana for approximately

twenty years. Exhibit 28, Report of Dr. Spear dated April 1, 2019. Dr. Spear offers detailed

opinions regarding asbestos contamination of vermiculite from the Libby, Montana mine; the

                                                 9

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 9 of 22
toxicity of LAA, the exposure pathway regarding the use of Defendant’s asbestos contaminated

vermiculite packed pyrometric cones and fiber re-entrainment; fiber release; knowledge of

asbestos hazards in scientific and occupational medicine literature, asbestos exposure and

mesothelioma, early knowledge of Libby amphibole asbestos hazards; as well as Grace Webster’s

exposure history. Id.


       Plaintiff has also submitted the expert report of Richard Cohen, MD, a licensed physician,

Masters of Public Health, Board Certified in Preventative Medicine and Occupational Medicine,

who opines both that Decedent’s exposure to amphibole asbestos containing vermiculite packing

material was the proximate cause of the mesothelioma, as well as asbestos historical state of the

art. Exhibit 29. Brent Staggs, M.D., Board Certified in Anatomic Pathology, Clinical Pathology

and Hemetopathology, opines that Decedent had significant exposures to asbestos from her

frequent and proximate work with and around Libby amphibole asbestos released from the

vermiculite packaging associated with Orton pyrometric cones, and that, to a reasonable degree of

medical certainty, Decedent had malignant mesothelioma that was caused by these identified and

substantial exposures to asbestos. Dr. Staggs also opines on asbestos historical state of the art.

Exhibit 30.


       Finally, Plaintiff submitted the report of Dr. Steven P. Compton, Analysis of Vermiculite

Packing Material of Orton Pyrometric Cones. Dr. Compton tested boxes of Defendant’s cones

that belonged to Decedent, many of which were found to be contaminated with asbestos. Exhibit

5.


                                  STANDARD OF REVIEW




                                               10

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 10 of 22
       The standard for summary judgment pursuant to Federal Rule 56 is well defined. Summary

judgment is appropriate only when there is no genuine issue of material fact, and movant has met

its burden of proof that it is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);

Celotex Corp. v. Catrett, 477 U.S. 317 (1986). In reviewing the evidentiary record, all facts and

inferences therefrom must be viewed in the light most favorable to the nonmovant. See, e.g.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp, 475 U.S. 574 (1986). Only if the moving

party has carried its initial burden under Rule 56, then the nonmovant must show more than

‘metaphysical doubt as to the material facts;” it must present affirmative evidence to create a

genuine fact issue. Id. at 586-87.

                           BREACH OF DUTY AND CAUSATION

       Defendant argues that Plaintiff has no evidence (1) of the Foundation’s negligence in

using and selling asbestos contaminated vermiculite packing for its pyrometric cones or (2) that

the Defendant’s actions proximately caused Decedent’s death. To bolster this erroneous

position, Defendant mischaracterizes the nature of its relationship with the vermiculite in

question, likening itself to a retailer who is a mere conduit of the offending material, rather than

a manufacturer. Even if Defendant was simply a retailer who simply passed along a finished

product in the stream of commerce, its actions would still amount to negligence. As a

preliminary matter, this claim falls squarely under the products liability law of North Carolina

which allows claims as follows:

        “Product liability action” includes any action brought for or on account of personal
       injury, death or property damage caused by or resulting from the manufacture,
       construction, design, formulation, development of standards, preparation, processing,
       assembly, testing, listing, certifying, warning, instructing, marketing, selling, advertising,
       packaging, or labeling of any product.



                                                 11

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 11 of 22
           Here, the Defendant carefully and intentionally selected vermiculite to use as a packing

material for its pyrometric cones, casting aside other (safe) alternative materials. Exhibit 7,

Childress Deposition pg. 95; Exhibit 8, Fronk Deposition at 11-12. The vermiculite material

was removed from the original packaging provided by the supplier. 2 Defendant then placed the

material into its own boxes, labeled them with Defendant’s name, where the asbestos

contaminated vermiculite was mixed together with the pyrometric cones, such that a user would

have no choice but to be exposed to the vermiculite each and every time the user extracted a cone

from the box.

           Defendant relies on Cockerham v. Ward for the proposition that it was under no duty to

test the vermiculite material for a latent defect because it was a mere retailer. Cockerham v.

Ward, 44 N.C. App. 615 (N.C. App. 1980). In Cockerham, the Plaintiff sued both the

manufacturer and retailer of a rubber strap which broke, causing plaintiff’s injury. In examining

the duty of the manufacturer (whose role was attaching a metal hook to a rubber strap

manufactured by another, akin to Defendant’s actions here), the Court noted that Plaintiff must

prove that the manufacture was negligent in its design of the product, in its selection of materials,

in its assembly process, or in inspecting of the product. Id. at 619. Plaintiff has presented

evidence to support all of these theories. Defendant designed and assembled the vermiculite

packed pyrometric cones, and Defendant intentionally selected the asbestos-contaminated

vermiculite to combine with its pyrometric cones, packaging the two together such that they are

inseparable. Defendant failed to inspect or test this product, or to even ask the supplier of the

product about its safety. Exhibit 8, Fronk at 11-12, Exhibit 7, Childress at 95. Defendant did

not warn of the dangers associated with its product at any time. Exhibit 7 at 116.



2
    The supplier was W.R. Grace, a bankrupt entity.

                                                      12

              Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 12 of 22
       Even if the Court examines the elements of a negligence claim against a retailer of a

product (which Defendant is not), Plaintiff has presented sufficient evidence to support such a

claim. Plaintiff has presented evidence at the outset of this response to demonstrate that

Defendant should have known the hazards of LAA as far back as 1923, with public information

available on the subject regularly thereafter. Exhibits 17-27. These materials are only a

selection of the information that was disseminated on the subject over the years. Further,

Defendant had indisputable knowledge about the hazards of asbestos and LAA in publications it

received directly starting in 1940. Exhibit 21. Defendant also received information directly from

the vermiculite manufacturers, that vermiculite could contain asbestos and that the vermiculite it

had used for many years did contain asbestos starting in 1974. Exhibit 14, Grace Answer to

Interrogatory Answer 16. Defendant could very easily have obtained the information from its

supplier, W.R. Grace, which was available well before Defendant asked for the MSDS sheets in

1981 and well before Defendant replaced the offending material with a safe alternative in 1983.

Exhibits 8, 11, 12, 13 14. A reasonably prudent company would have and should have done so.

Despite this extensive knowledge, Defendant continued to sell its deadly product without a single

warning or recall of this defect to its customers and end users. Defendant concedes in its Motion

for Summary Judgment (pg. 10) that, if it was aware of, or through reasonable diligence could

have discovered the defect in the product at the time of sale, then it is liable in negligence.

Plaintiff has presented sufficient evidence to demonstrate that triable questions of fact exist

regarding whether Defendant failed to exercise due care in the manufacture and sale of its

pyrometric cones packed in asbestos-contaminated vermiculite and failed to recognize when it

should have that the product’s proper use involved the unreasonable risk of harm to those using it

for the purpose for which it was intended. Cockerham at 619.



                                                  13

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 13 of 22
       Finally, Plaintiff has presented evidence sufficient to create a question of fact establishing

that Defendant’s product was the proximate cause of her death from mesothelioma. Plaintiff has

produced the reports of Dr. Cohen and Dr. Staggs. Both doctors opine that Grace Webster’s

mesothelioma was caused by her frequent, repeated, excessive and proximal asbestos exposure

that resulted from her work with and around the amphibole asbestos-containing vermiculite

component of Orton’s pyrometric cones. Exhibit 28, Report of Dr. Cohen; Exhibit 29,

Supplemental Report of Dr. Staggs. Dr. Spear also discusses the carcinogenic nature of the

asbestos-contaminated vermiculite to which Decedent was exposed, and the pathway to her

exposure through creating dust through the proper use of Defendant’s pyrometric cones and the

concept of fiber re-entrainment. Dr. Spear opines that the asbestos fibers remain airborne for

hours once they are introduced into the air and settled fibers can be reintroduced into the air by

movement and air turbulence, causing additional exposures. Exhibit 2. Plaintiff testified to her

mother’s regular purchase of Orton pyrometric cones during the years Defendant incorporated

asbestos-contaminated vermiculite into the product. Decedent frequently and regularly was

exposed through her use of the Orton pyrometric cones on a daily basis over decades. She even

had Orton pyrometric cones in asbestos-contaminated vermiculite in her possession at the time of

her death. Exhibit 1, Deposition of Karen Cahoon.

       Plaintiff has met the standard under North Carolina law. The Fourth Circuit Court of

Appeals has employed the Lohrmann exposure standard, requiring that plaintiff present

“evidence of exposure to a specific product on a regular basis over some extended period of time

in proximity to where the plaintiff actually worked.” Jones v. Owens-Corning-Fiberglas Corp.,

69 F.3d 712, 716 (4th Cir. 1995) (quoting Lohrmann v. Pittsburgh-Corning Corp., 782 F.2d

1156, 1162-63 (4th Cir. 1986)). In adopting the frequency, regularity, and proximity standard,



                                                 14

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 14 of 22
the Lohrmann court explained that, “[i]n effect, this is a de minimis rule since a plaintiff must

prove more than a casual or minimum contact with the product.” Lohrmann, 782 F.2d at 1162.

Further, Plaintiff is not conclusively required to demonstrate the amount, duration and intensity

of her exposure to survive a motion for summary judgment, rather “[t]he Fourth Circuit has taken

note of the intensity of exposure in an asbestos case.” Gore v. Air & Liquid Sys. Corp., No. 5:16-

CV-716-BR, 2018 WL 4558182, at *8-9 (E.D.N.C. Sept. 21, 2018). Lohrmann was an asbestosis

case, where greater exposure to asbestos is required to produce disease, as opposed to

mesothelioma which can result from much lower relative exposure. Nonetheless, Plaintiff has

sufficiently demonstrated that Decedent was exposed to the vermiculite packaging material of

Orton pyrometric cones and, in fact, there has been no evidence that Plaintiff’s Decedent was

exposed to any asbestos-containing materials other than this vermiculite.

                            BREACH OF IMPLIED WARRANTY

         Defendant recites the elements of (1) the goods bought and sold were subject to an

implied warranty of merchantability, (2) the goods did not comply with the warranty in that the

goods were defective at the time of sale, (3) the injury was due to defective nature of the goods,

and (4) damages were suffered as a result.

         Defendant then incorrectly posits that privity of contract for breach of implied warranty

claims is required to maintain an action for breach of implied warranty. However, pursuant to

the North Carolina Products Liability Act, privity is only required when the claim is for

economic loss. Gregory v. Atrium Door and Window Co., 106 N.C. App 142, 144 (App. Ct.

1992). In this matter, Plaintiff is seeking to recover for non-economic losses and her claim is

viable pursuant to N.C.G.S.A. sec. 99B-2(b), where:

       A claimant who is a buyer, as defined in the Uniform Commercial Code, of the product
       involved, or who is a member or a guest of a member of the family of the buyer, a guest

                                                 15

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 15 of 22
       of the buyer, or an employee of the buyer may bring a product lability action directly
       against the manufacturer of the product involved for breach of implied warranty; and the
       lack of privity of contract shall not be grounds for the dismissal of such actions.


Decedent qualifies as a buyer under the Uniform Commercial Code which defines a buyer as:


       a person that buys goods in good faith, without knowledge that the sale violates the rights
       of another person in the goods, and in the ordinary course from a person, other than a
       pawnbroker, in the business of selling goods of that kind. A person buys goods in the
       ordinary course if the sale to the person comports with the usual or customary practices in
       the kind of business in which the seller is engaged or with the seller's own usual or
       customary practices. A person that sells oil, gas, or other minerals at the wellhead or
       minehead is a person in the business of selling goods of that kind. A buyer in ordinary
       course of business may buy for cash, by exchange of other property, or on secured or
       unsecured credit, and may acquire goods or documents of title under a preexisting
       contract for sale. Only a buyer that takes possession of the goods or has a right to recover
       the goods from the seller under Article 2 of this Chapter may be a buyer in ordinary
       course of business. “Buyer in ordinary course of business” does not include a person that
       acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a
       money debt. U.C.C. §1-201(b)(9).

       Finally, Defendant claims that Plaintiff has not produced any admissible evidence that the

pyrometric cones packed in asbestos-contaminated vermiculite failed to perform their intended

purpose, citing to Bussian v. Daimlerchrysler Corporation, 411 F. Supp. 2d 614. This case deals

with a defective automobile, where the intended purpose is considered safe, reliable

transportation. That court further explains that the “implied warranty of merchantability does not

“impose a general requirement that goods precisely fulfill the expectations of the buyer. Instead,

it provides for a minimum level of quality.’” Bussian v. DaimlerChrysler at 623 (citing Skelton

v. Gen. Motors Corp, 500 F. Supp. 1181, 1191 (1980). Stated another way, “when a product is

being used for its intended purpose in a normal way, a consumer’s expectation that product will

not injure lies within the warranty of fitness for an ordinary purpose.” Ried v. Eckerds Drugs,

                                                 16

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 16 of 22
Inc., 1979, 253 S.E. 2d 344 (N.C. App 1979). Notably, North Carolina’s Uniform Commercial

Code §25-2-315 requires that for goods to be merchantable they must also be adequately

contained, packaged, and labeled as the agreement may require.

       Plaintiff has submitted sufficient evidence to create questions of fact such that this claim

for breach of implied warranty of merchantability should survive for trial. Defendant

manufactured and packaged a defective product, pyrometric cones specially packed in asbestos-

contaminated vermiculite. Plaintiff has presented scientific and industrial hygiene articles,

government regulations and expert testimony which demonstrate that asbestos, and asbestos

contaminated vermiculite, is a defective and dangerous material. Exhibits 17-27. Defendant

sold this defective product to the public for use in firing ceramics. Exhibits 1, 2, 6, 7. Defendant

never warned that this product was dangerous or took any measures to protect end-users from

exposure to asbestos from using this product, despite the availability of safer alternatives.

Exhibit 7, Childress deposition at 95, 116. Grace Webster purchased this defective product,

which was defective at the time of sale. Grace Webster used this product for its intended

purpose, causing her to be exposed to asbestos from use of Defendant’s product. Exhibits 1, 7,

27. Ms. Webster’s exposure to asbestos from use of this product caused her to develop

mesothelioma which took her life. Exhibits 28, 29. In another asbestos case out of the Middle

District North Carolina, the Trial Court found that Plaintiffs had submitted sufficient evidence to

defeat summary judgment and were allowed to proceed on breach of implied warranty and

failure to warn claims. Logan v. Air Products and Chemicals Inc., et al., 2014 WL 3891366

(M.D.N.C. 2014)

                                        DUTY TO WARN




                                                 17

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 17 of 22
       To make a claim of failure to warn, Plaintiff must demonstrate that “the manufacture or

seller became aware of or in the exercise of ordinary care should have known that the product

posed substantial risk of harm to a reasonably foreseeable user or consumer, and failed to take

reasonable steps to give adequate warning or instruction or to take reasonable action under the

circumstances.” N.C. Gen. Stat. Ann. Sec. 99B-5(a)(1)-(2) (2001). Defendant insists Plaintiff’s

Failure to Warn claim should fail because Plaintiff has not shown that the Foundation had any

knowledge that its asbestos contaminated vermiculite was hazardous or created a dangerous

condition. In its defense, Defendant offers only one point, the opinion of its expert, Mark

Lawson, that exposure to vermiculite that was contaminated with amphibole asbestos was not

concluded by any governmental agency to be a potential health hazard until 1991.

       This position is meritless in light of the extensive showing Plaintiff has made regarding

Defendant’s notice of, and actual knowledge of the hazards of asbestos. Moreover, Defendant

knew and should have known of the fact that vermiculite could be contaminated with tremolite

asbestos.    As stated throughout this Opposition, as far back as the 1930’s Defendant was in

possession of articles detailing the health hazards associated with asbestos dust and methods to

reduce exposures. Exhibits 18-20. Defendant was in possession of articles discussing the

contamination of vermiculite from Libby, Montana with tremolite asbestos. Exhibit 21.

Defendant had access to even more articles of this nature that were published over the decades.

Exhibits 22-25, 27. Defendant was subject to regulations which required protections from

asbestos and warnings to be placed on asbestos products. Exhibits 15, 26. Defendant was given

information by its suppliers of vermiculite that the vermiculite was in fact contaminated with

asbestos. Exhibits 12, 13, 14. There is no question that Defendant knew and should have known

the hazards of asbestos and LAA that were posed to its customers.



                                                18

            Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 18 of 22
       Nonetheless, Defendant held this knowledge of the hazards of asbestos and asbestos

contaminated vermiculite from Libby, Montana for many decades, but never warned of the

dangers to users created by use of its pyrometric cones packed in contaminated vermiculite.

Regarding asbestos, Defendant never labeled its products to indicate they contained asbestos,

never issued a warning or caution label, never instructed the user to avoid creating dust, never

warned about the health dangers of asbestos, and never instructed on the use of a respirator or

dust mask. In another asbestos case out of the Middle District North Carolina, the Trial Court

allowed Plaintiff to proceed on its implied warranty and failure to warn claims, denying

Defendant’s Motions for Summary Judgment. See Logan v. Air Products and Chemicals Inc., et

al., 2014 WL 3891366 (M.D. N.C. 2014)

                                    PUNITIVE DAMAGES

       Punitive damages are available under North Carolina law for wrongfully causing the

death of a person through conduct that is willful and wanton. N.C. Gen. Stat. §28A-18-2.

“‘Willful or wanton conduct’ means the conscious and intentional disregard of and indifference

to the rights and safety of others, which the defendant knows or should know is reasonably likely

to result in injury, damage, or other harm.” N.C. Gen. Stat. §1D-5. It is more than gross

negligence. Id. As discussed earlier, Plaintiff has offered significant evidence of Defendant’s

willful and wanton conduct. For decades, Defendant was on notice of and receiving information

about the dangers of asbestos and LAA. Defendant continued to sell its pyrometric cones packed

in vermiculite, despite having actual knowledge that the vermiculite it was using was

contaminated with asbestos. Defendant knew that asbestos was lethal. Even after receiving

explicit information in an MSDS sheet from the vermiculite supplier that the vermiculite

Defendant packaged and sold was contaminated with asbestos, Defendant continued to sell this



                                                19

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 19 of 22
material for years. At all times, Defendant kept silent, warning no one that its asbestos-

contaminated products were potentially lethal. This conscious disregard for the health, safety,

and wellbeing of its product users is more than sufficient evidence of Defendant’s willful and

wanton product, deserving of punitive damages.

       Defendant further argues that Plaintiff has presented no evidence that an officer, director,

or manager of the Foundation participated in or condoned the willful and wanton behavior of

Defendant.   North Carolina Courts define a “manager” as “one who conducts, directs, or

supervises something.” Vandevender v. Blue Ridge of Raleigh, LLC, 901 F. 3d 231, 237-8 (4th

Cir. 2018). The court went on to define “condone” as to “forgive or overlook, or ‘permit the

continuance of,’” stating that “[a] manger condones employees’ actions when the manager is

aware of those actions and fails to intervene.” Regarding Defendant’s operation, it is clear that

managers were involved in every aspect of the Defendant’s use, research and eventual

discontinuation of the vermiculite, as well as being aware and condoning the activities that

occurred within the organization:

       CHILDRESS, GARY, (Page 74:3 to 74:22)
                        74
        3    Q. Okay. And so Mr. Chase was involved in that
        4 decision. Do you know anyone else that was?
        5    A. No, that wasn't what I said.
        6        MS. GOLDEN: I'm going to object that it misstates
        7 prior testimony.
        8        MR. HAMES: Q. Okay, I'm sorry, I must have
        9 misunderstood you, then.
       10     A. Mr. Fronk.
       11     Q. Mr. Fronk was involved in that decision. Okay.
       12         Do you know anyone else that was involved in that
       13 decision other than Mr. Fronk?
       14     A. I would assume that the general manager at that
       15 time would have been. It being such a small organization.
       16 Nothing happens without the general manager's knowledge.
       17     Q. Okay. Do you know the names of any individuals
       18 that were involved in that decision?

                                                20

          Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 20 of 22
        19    A. I know the name of the general manager at that
        20 time.
        21    Q. Who was it?
        22    A. Mike Vucavich.

See Exhibit 7, Deposition of Gary Childress, November 28, 2007. Mr. Fronk, a decision maker

within the company, was also the person who received information from the vermiculite

suppliers regarding asbestos contamination. He has served as a Corporate Designee of

Defendant and testified that his position was assistant general manager whose job responsibilities

included “as a ceramic engineer I was in charge of quality control, engineering, method

improvements….” Exhibit 8, Deposition of Dale Fronk, May 8, 2008, pg. 7-8, 14. In light of

this evidence, Plaintiff has provided sufficient evidence to create a question of fact for the jury as

to whether Defendant’s conduct was willful and wanton, warranting imposition of punitive

damages.

   I.       CONCLUSION

        For the foregoing reasons, Plaintiff Karen Cahoon, as Executrix of the Estate of Grace

Webster, deceased, respectfully requests this Court deny the Defendant Edward Orton, Jr. Ceramic

Foundation’s Motion for Summary Judgment.

        Respectfully submitted this 21st day of May, 2019.



/s/ Drew Sealey
Drew Sealey
Simmons Hanly Conroy
One Court Street
Alton, IL 62002
(618)259-2222
dsealey@simmonsfirm.com

/s/Janet Ward Black
Janet Ward Black NC Bar Number 12869
Ward Black Law

                                                 21

           Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 21 of 22
208 West Wendover Avenue
Greensboro, NC 27401
336-333-2244
Fax: 336-379-9415
jwblack@wardblacklaw.com

                                      Certificate of Service

I, Drew Sealey, hereby certify that a true and correct copy of the foregoing has been electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all parties of record.



/s/ Drew Sealey
Drew Sealey
Simmons Hanly Conroy
One Court Street
Alton, IL 62002
(618)259-2222
dsealey@simmonsfirm.com


/s/Janet Ward Black
Janet Ward Black
Ward Black Law
208 West Wendover Avenue
Greensboro, NC 27401
336-333-2244
Fax: 336-379-9415




                                                22

           Case 2:17-cv-00063-D Document 63 Filed 05/21/19 Page 22 of 22
